Citation Nr: 9913773	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-02 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for a service-
connected left hydrocele, the residual of a varicocelectomy, 
currently evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  Service in Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to an increased evaluation for a left hydrocele, 
post operative varicocelectomy, currently evaluated as zero 
percent disabling.

The Board notes that in the December 1996 rating decision, 
the RO also denied the veteran's claim of entitlement to an 
increased evaluation for tinnitus.  However, in January 1998, 
the RO granted an evaluation of ten percent for tinnitus.  
The veteran was notified of this decision, and that ten 
percent is the maximum rating available under the applicable 
criteria.  To this date, the veteran has not sent a notice of 
disagreement regarding this decision.  As this grant 
represents a full award of the benefit sought on appeal, this 
issue is no longer before the Board. See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  

REMAND

The veteran was diagnosed with and treated for a symptomatic 
left varicocele while in service.  In June 1970, the RO 
granted service connection for a left hydrocele, the residual 
of a varicocelectomy, evaluated as zero percent disabling.

In July 1996, the veteran brought a claim of entitlement to 
an increased evaluation for a left hydrocele.  The veteran 
contends that his left hydrocele causes frequent urination 
throughout the day and night, forcing him to change underwear 
once or twice a day and to wake up throughout the evening.  
He also complains of pain, specifically, a squeezing and 
pulling feeling in the left testicle, which extends up into 
the groin area.

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

On review of the claims folder, the Board finds that 
clarification of the medical evidence is necessary prior to 
rendering a decision in the current appeal.  The medical 
evidence of record shows conflicting diagnoses regarding 
whether the veteran currently has a left hydrocele.  Further, 
the Board notes that no medical examiner has indicated that a 
relationship exists between the veteran's current 
symptomatology and a left hydrocele.  However, a number of 
medical examiners have indicated that the veteran is 
receiving treatment for prostate problems.  As such, there 
appears to be ambiguity in the record regarding whether the 
veteran's pain or voiding symptoms are related to his 
service-connected disability.

Accordingly, this case is REMANDED to the RO for the 
following development:

1. The RO should request the veteran to 
identify any further treatment he has 
received, VA or non-VA, pertinent to 
his disability since February 1998.  
After obtaining any necessary 
authorization for release of medical 
information, the RO should request and 
associate with the claims file the 
complete treatment reports from all 
sources identified whose records have 
not previously been secured.  
Regardless of the response from the 
veteran, the RO should obtain any 
current, outstanding VA treatment 
records.

2. Following the above, the RO should 
schedule the veteran for a VA 
examination by an appropriate 
specialist.  The examiner should 
determine the diagnosis of any 
currently manifested genitourinary 
disorder(s), in particular a left 
hydrocele or varicocele.  If a left 
hydrocele or varicocele are found, the 
examiner should specify whether the 
symptoms of urinary frequency and/or 
pain are related thereto.  If other 
genitourinary disorders are found, the 
examiner should specify which symptoms 
are associated with each disorder(s).  
If certain symptomatology cannot be 
dissociated from one disorder or 
another, it should be so indicated.  
The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  The rationale for 
any opinion expressed should be 
explained in detail.  The report of 
the examination should be associated 
with the veteran's claims folder.  The 
RO must ensure that a copy of the 
notification of examination, which 
must explain the consequences of any 
failure to report for examination, is 
added to the claims folder.

3. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that all development 
actions have been conducted and 
completed in full.  After the 
development requested has been 
completed to the extent possible, the 
RO should readjudicate the claim of 
entitlement to an increased evaluation 
for a left hydrocele, with 
consideration given to all of the 
evidence of record, including any 
evidence submitted by the veteran 
and/or his representative and any 
additional evidence obtained by the RO 
pursuant to this remand.  The 
readjudication of this claim should 
include relevant discussion and 
consideration of the law and 
applicable regulations.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished with copies of a 
supplemental statement of the case and given the opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.

The Board notes that the veteran's cooperation and assistance 
is necessary for the expeditious handling of his claim.  The 
veteran need take no action until otherwise notified, but he 
and/or his representative may furnish additional evidence and 
argument to the RO while the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109,112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









